MEMORANDUM**
Because Mofrad has been released on bond, he has received all the relief that he requested in his original habeas petition (relief necessarily tied to the conditions in place at the time he filed the petition). This case thus no longer presents a live controversy, see San Lazaro Ass’n v. Connell, 286 F.3d 1088, 1095 (9th Cir.2002), and we must dismiss for lack of jurisdiction. See Blair v. Shanahan, 38 F.3d 1514, 1518 (9th Cir.1994).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.